                      Case 1:19-cv-10023-KPF Document 59 Filed 02/12/20 Page 1 of 3




JONATHAN HURWITZ

TELEPHONE          (212) 373-3254
FACSIMILE          (212) 492-0254
E-MAIL: jhurwitz@paulweiss.com


                                               February 12, 2020



         The Honorable Katherine Polk Failla
         Thurgood Marshall United States Courthouse
         40 Foley Square
         New York, New York 10007

                     Petróleos de Venezuela, S.A., et al. v. MUFG Union Bank et al., 1:19-cv-10023

         Dear Judge Failla:

                We respectfully request a conference to address a discovery dispute relating to documents
         possessed by the law firm Hogan Lovells (“Hogan”) as attorneys for plaintiff Petróleos de
         Venezuela, S.A. (“PDVSA”). Defendants and Hogan have exchanged correspondence and held
         meet and confer calls (which included plaintiffs’ counsel) on December 19, 2019, January 27,
         2020, and February 12, 2020, without resolution.

                  Hogan played a central role in the issuance of the disputed 2020 Notes. Hogan, through
         its offices in Caracas, Venezuela, and New York, advised PDVSA in connection with the
         Exchange, and provided opinion letters to defendants, among others, stating that the transactions
         were lawful and valid under the law of Venezuela and New York. Exs. 1, 2 (Hogan opinion
         letters). Hogan’s Venezuela law opinion stated that the 2020 Notes did not “conflict with or
         violate any Venezuelan law, rule, regulation, order, judgment or decree.” Ex. 2, at 4. Neither of
         Hogan’s opinions identified any legal risk associated with the Venezuelan constitution or any
         alleged requirement that the transaction be approved by the National Assembly.

                 Hogan has unjustifiably refused, on grounds of PDVSA’s attorney-client privilege, to
         produce all documents relating to the validity of the 2020 Notes. Exs. 3, 4 (subpoena and
         response). Plaintiffs, however, have forfeited any attorney-client privilege covering those
         documents by placing at issue their understanding, at the time of the Exchange, of the legal
         validity of the Exchange and the enforceability of the Notes.

                 Privilege is forfeited by a “party’s advancing a claim to a court or jury . . . while relying
         on its privilege to withhold from a litigation adversary materials that the adversary might need to
         effectively contest or impeach the claim.” John Doe Co. v. United States, 350 F.3d 299, 303
         (2d Cir. 2003). PDVSA has forfeited its privilege here by advancing claims and defenses that
         turn, in critical part, on its knowledge of the legal issues in 2016.
         Case 1:19-cv-10023-KPF Document 59 Filed 02/12/20 Page 2 of 3


Hon. Katherine Polk Failla                                                                2

        First, PDVSA’s complaint contradicts Hogan’s opinion letters by alleging that the
Exchange was unlawful as a matter of Venezuelan law and that the supposed legal risks of the
Exchange were the subject of “widespread concern” at the time. Compl. (Ex. 5) ¶ 48. Likewise,
the Complaint alleges that at the time of the Exchange, “multiple [press] articles not[ed] that
National Assembly authorization was constitutionally required,” and that “articles and market
reports warned that the lack of National Assembly approval would render the 2020 Notes subject
to legal challenge.” Id. ¶¶ 51, 52. Moreover, in support of its affirmative defenses of unclean
hands, equitable estoppel, and in pari delicto, plaintiffs allege that defendants and beneficial
holders of 2020 Notes “were on notice of . . . the invalidity, illegality, and/or enforceability of
the 2020 Notes, the Indenture, and/or the Pledge Agreement,” and that they “knew or should
have known” that the alleged purpose of the Exchange was to “prolong the Maduro regime’s
illegitimate exercise of power . . . .” PDVSA’s Answer (Ex. 6) defenses 3–5. These defenses
place PDVSA’s understanding of whether the transaction violated Venezuelan law directly at
issue. See JPMorgan Chase Bank, N.A. v. Controladora Comercial Mexicana S.A.B. de C.V.,
2010 WL 4868142, at *14–15 (N.Y. Sup. Ct. Mar. 16, 2010) (rejecting defense that contract was
unenforceable due to foreign illegality where party claiming illegality was not “entirely
innocent,” but rather “in pari delicto” because it was equally aware of alleged illegality).

        Second, PDVSA has alleged that the 2020 Notes are unenforceable because they are
illegal under Venezuelan law. But not every violation of foreign law makes a contract
unenforceable under New York law. Some courts have held that a contract that is illegal under
foreign law will not be enforced by a New York court if “the parties entered into the contract
with a view to violate the laws of that other jurisdiction.” Lehman Bros. Commercial Corp. v.
Minmetals Int’l Non-Ferrous Metals Trading Co., 179 F. Supp. 2d 118, 138 (S.D.N.Y. 2000)
(emphasis added). Evidence regarding PDVSA’s understanding of Venezuelan law at the time
of the Exchange—and thus its communications with Hogan about that subject—is directly
relevant to this issue. While defendants believe that, in light of the broad choice-of-law
provision in the governing documents, the Court should apply New York rather than Venezuelan
law regardless of PDVSA’s state of mind, they are entitled to discovery to address the issues of
knowledge and intent raised by plaintiffs’ pleadings.

       Third, some authorities also suggest that in determining whether a contract allegedly
unlawful under foreign law should be enforced, the Court may consider whether the parties were
“ignorant of the illegality” or, instead, “entered the contract with knowledge thereof.”
Restatement (Second) of Conflict of Laws § 202 cmt. c (1971). Evidence that Hogan advised
PDVSA of legal risks bears directly on this issue.

        Plaintiffs have argued that their claims and defenses place only defendants’ knowledge,
not PDVSA’s knowledge, at issue. That is not the case. While plaintiffs understandably seek to
emphasize defendants’ purported fault while ignoring their own, the relevant legal doctrines
require a comparison of both parties’ relative fault. See, e.g., Controladora, 2010 WL 4868142,
*14–15; BrandAid Mktg. Corp. v. Biss, 462 F.3d 216, 218 (2d Cir. 2006) (“Another requirement
for invocation of the doctrine of in pari delicto is that the plaintiff’s wrongdoing be at least
substantially equal to that of the defendant.”). And, in the context of plaintiffs’ claims, that
means both parties’ knowledge of the Venezuelan legal issues in 2016. Plaintiffs cannot avoid
          Case 1:19-cv-10023-KPF Document 59 Filed 02/12/20 Page 3 of 3


Hon. Katherine Polk Failla                                                                3

an at-issue forfeiture by artful pleading that seeks to elide fundamental elements of the claims
and defenses that they raise.

         In these circumstances, fairness requires a forfeiture of privilege. See, e.g., Weizmann
Inst. of Sci. v. Neschis, 2004 WL 540480, at *6 (S.D.N.Y. Mar. 17, 2004) (finding at-issue
forfeiture where “Plaintiffs’ understanding” of Swiss and Liechtenstein law was relevant to
assessing plaintiffs’ response to affirmative defense); Metro. Bridge & Scaffolds Corp. v. N.Y.C.
Hous. Auth., 92 N.Y.S.3d 248, 250 (App. Div. 1st Dep’t 2019) (finding at-issue forfeiture where
plaintiff asserted claim that could be disproven by in-house counsel’s knowledge). Accordingly,
defendants are entitled to all documents related to the validity of 2020 Notes, including Hogan’s
communications with PDVSA.

        The unfairness to defendants arising from Hogan’s refusal to produce these documents is
exacerbated by defendants’ lack of access to other evidence of PDVSA’s state of mind in 2016.
Plaintiffs have not produced any documents from PDVSA’s files from 2016, asserting that all
such documents are now outside of their control. Defendants also cannot depose any PDVSA
witnesses who were involved in the 2016 Exchange, as those witnesses are in Venezuela and are
allegedly beyond the control of the PDVSA board that is conducting this litigation.

        Hogan has complained that, as a purported third party, it should not be burdened with
reviewing these documents. But Hogan represented PDVSA in connection with the Exchange;
Hogan continues to represent PDVSA in significant U.S. litigation; and Hogan’s documents are
within PDVSA’s control. Hogan has also admitted that it intends to bill PDVSA for its response
to the subpoena.

                                         *       *      *

        In addition, defendants are continuing to discuss with Hogan and plaintiffs another
potential privilege dispute relating to emails involving Credit Suisse (PDVSA’s financial advisor
in connection with the Exchange), Credit Suisse’s counsel, and KPMG (PDVSA’s independent
auditor). Defendants have proposed a compromise and are hopeful to resolve that issue by
agreement. If the parties cannot reach an agreement, defendants will seek the Court’s assistance
promptly.

       We thank the Court for its attention to these matters.

                                                     Respectfully,

                                                     /s/ Jonathan Hurwitz

Exhibits 1–6 attached

cc: Counsel of Record (Via ECF and Electronic Mail)
